Citation Nr: 1100384	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  03-19 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

Entitlement to service connection for a chronic heart disorder, 
to include as secondary to service-connected infectious 
hepatitis.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law



ATTORNEY FOR THE BOARD

C. R. Olson, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from April 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  That decision found that statements from the 
Veteran's private physician, D. E. R., M.D. constituted new and 
material evidence to reopen the claim for service-connection for 
a heart condition.  However, the RO denied the claim on the 
merits.  

In March 2007, the Board agreed that new and material evidence 
had been received to reopen the Veteran's claim for service-
connection for heart disease.  The claim was reviewed on the 
merits and denied.  The Board found that the Veteran's 
cardiovascular disease was not incurred in service, nor was it 
secondary to his service-connected residuals of infectious 
hepatitis.  The Board also denied service-connection for chronic 
bilateral arm and leg disorders, to include nerve damage.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, the Court adopted a 
Joint Motion for Partial Remand (JMPR), vacated the Board's 
decision as to heart disease and remanded the matter for 
compliance with the JMPR.  As to the chronic bilateral arm and 
leg disorders, the appeal was dismissed.  

The attorneys who prepared the JMPR felt the Board's discussion 
of the Veteran's private physician's rebuttal to the VA physician 
was not adequately explained.  The Board then obtained another 
medical opinion from a Veterans Health Administration (VHA) 
specialist.  Copies of that report were provided to the Veteran 
and his attorney and they have been afforded an opportunity to 
respond.  The Veteran's attorney responded with a well argued and 
thought provoking analysis as well as articles from the internet.  
In September 2009, the Board remanded this additional evidence to 
the agency of original jurisdiction (AOJ) for review.  The 
requested review was accomplished, a supplemental statement of 
the case (SSOC) was issued, and the case was returned to the 
Board.  The Veteran's attorney submitted additional internet 
articles.  These required another remand to the AOJ in July 2010.  
(See 38 C.F.R. § 20.1304 (2010)).  The AOJ reviewed the 
additional evidence and issued another SSOC.  The case was 
returned to the Board.  The Veteran's attorney has reasserted her 
arguments without new evidence requiring further AOJ review.  
Since the actions requested in the remands have been done, the 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  A heart disorder was not present during the Veteran's active 
military service and is not proximately due to or the result of 
his service-connected residuals of infectious hepatitis.  

2.  Cardiovascular disease was not manifested in the first year 
after the Veteran completed his active service.  


CONCLUSIONS OF LAW

A heart disorder was not incurred in or aggravated by active 
military service, is not proximately due to or the result of a 
service-connected disease or injury, and may not be presumed to 
have been incurred in service.   38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

A notice that fully complied with the requirements of the VCAA 
was sent to the claimant by the RO in September 2003.  The notice 
letter told the Veteran what information and evidence was 
necessary both to reopen the heart condition claim and to 
establish entitlement to the underlying benefit he sought.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter provided 
the Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The initial notice letter was 
provided before the adjudication of his claim in December 2003.  
The September 2003 letter did not provide notice regarding 
potential ratings and effective dates, as the Court would require 
a few years later.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Nevertheless, the Veteran was not prejudiced by the lack 
of notice because he is represented by an attorney and because 
the claim is being denied, so neither a rating nor an effective 
date will be assigned.  Thus, VA has complied with the notice 
requirements of VCAA and has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.  
Therefore, the Board may decide the appeal without a remand for 
further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had a 
VA examination and medical opinions have been obtained.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service-Connection

The Veteran contends that an episode of hepatitis in service, 
which resulted in service-connection for infectious hepatitis, 
also resulted in his current heart disease.  Through his 
attorney, the Veteran has advanced several theories for service-
connection.  The Board has considered all bases for service-
connection that are reasonably raised by the record.  We have 
also considered all evidence of record.  However, the entire 
claims file will not be restated here.  This decision will be 
limited to the evidence the Board finds to be pertinent.  The 
Board specifically finds that anything not discussed does not 
support the claim.  In this regard, it must be noted that many of 
the private medical records deal with health problems that are 
not at issue here.  

In order to establish direct or primary service connection, three 
elements must be established.  There must be medical evidence of 
a current disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

For presumptive service-connection, cardiovascular disease may be 
presumed to have been incurred during active military service if 
it is manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may also be granted for a disability which is 
proximately due to and the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Such secondary service 
connection requires evidence of a connection to a service-
connected disability.  See Reiber v. Brown, 7 Vet. App. 513 
(1995).  An appellant's own conclusion, stated in support of his 
claim, that his present disability is secondary to his service-
connected disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2010); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

Discussion

There is no dispute that the Veteran now has a current 
disability.  VA medical records reflect hospitalization in 
January 2003, shortly before filing the current claim, for 
diagnoses of angina, coronary artery disease, and aortic 
stenosis.  The preoperative work-up had included a coronary 
angiogram.  An angioplasty was performed on the left anterior 
descending and second diagonal bifurcation of the coronary 
artery.  

There is also no dispute that the Veteran had hepatitis in 
service.  Service-connection for infectious hepatitis was granted 
by a November 1953 rating decision with a noncompensable rating.  
That rating has remained in effect.  It is the only disability 
for which service-connection has been granted.  

The outstanding question to be resolved is whether there is an 
etiological connection between the hepatitis in service and the 
current cardiovascular disease.  

The Veteran's private physician Dr. D. E. R takes the position 
that there is a connection between the hepatitis in service and 
the current cardiovascular disease.  His opinion was the basis 
for the Board's previous decision to be vacated and the matter 
remanded by the Court.  In this case, the Court's August 2008 
remand incorporated a JMPR.  That motion asserted that the Board 
failed to address or discuss the substance of Dr. D. E. R's 
February 2004 opinion challenging the opinion of the VA examiner.  
This decision will attempt to fully address the private doctor's 
opinions.  Once again, the Board will address them together, 
because they present the same arguments and are amenable to the 
same analysis.  

Initially, the Board notes that the Veteran, as a lay witness, is 
competent to report what he actually experienced.  38 C.F.R. 
§ 3.159 (2010).  That means that he can report his medical 
symptoms.  However, he does not have the medical expertise to 
diagnose those symptoms.  To be competent evidence, a diagnosis 
must be made by a medical professional with the requisite 
training and experience.  Evidence must also be credible.  A 
doctor's opinion can be competent, but it is no more credible 
than the information on which it is based.  Thus, a medical 
opinion that is based on information which is not credible is, 
itself, not credible.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

In this case, there is a conflict between the history provided to 
Dr. D. E. R by the Veteran and those found in his actual records.  
The service treatment records show the Veteran was treated in 
three different hospitals and a convalescent center.  The Board 
notes the amount of detail in these contemporaneous records, and 
their consistency.  It is clear that the Veteran was closely 
monitored and symptoms were fully reported.  Thus, the Board 
finds that the service treatment records are credible and that 
any memory of events that conflicts with the actual records is of 
limited credibility.  

The service treatement records show the Veteran was initially 
admitted to an aid station on May 14, 1952.  It was reported that 
symptoms first appeared on April 28, 1952, with nausea and 
emesis.  However he had a good appetitie.  He developed abdominal 
pain on May 10, 1952 and fever on May 12, 1952.  

The Veteran was admitted to a field hospital on May 15, 1952.  
Symptoms included nausea, weakness, dull abdominal pain, 
diarrhea, discoloration of stools and urine, joint ache, and 
vomitting.  It was noted that he had been exposed to carbon 
tetrachloride six weeks prior to admission.  Physical examination 
on admission revealed slightly jaundiced sclerae and skin.  The 
liver was slightly tender and felt one finger breadth below the 
right costal margin.  The spleen was not palpable.  The remainder 
of the examination was negative.  Urinalysis was positve for bile 
and urobilingen was trace.  The Veteran was placed on bed rest, 
given treatment with a hepatitis diet, multivitamins and 
dextrose.  The diagnosis was hepatitis, infectious with jaundice.  
The Veteran was hospitalized for 11 days and transferred to a 
General Hospital on May 26, 1952.  He showed no essential change 
during his hospitalization.  The core contention of Dr. D. E. R. 
is that the Veteran was on intravenous fluids for a protracted 
time.  This report shows the Veteran was not on intravenous 
fluids, but on a special diet to prevent the complications of 
hepatitis.  

The Veteran was transferred to a General Hospital on May 26, 
1952.  A history as above was recorded.   Examination disclosed 
slightly icteric sclerae with mild injection of the conjunctivae.  
There was slight injection of the pharynx.  The borders of the 
heart were within normal limits, with no murmurs or thrills.  The 
liver was felt one finger breadth below the costal margin and was 
slightly tender.  There was a light yellow cast on the skin.  
There was some cervical and inguinal lymphadenopathy.  Urinalysis 
was unremarkable.  The Veteran was placed on bed rest with a high 
caloric and high vitamin diet.  He was hospitalized for 5 days 
and transferred to another general hospital on May 31, 1952.   

The Veteran arrived at the general hospital on June 2, 1952 and 
remained until August 20, 1952.  Clinical notes show the Veteran 
was ambulatory by July 16, 1952.  Thus, he was on bed rest at 
most from May 14 to July 16, a total of 64 days.  The summary 
characterized this as an uneventful case of hepatitis.  During 
his first 2 weeks of hospitalization, his appetite was somewhat 
poor, but later he had no complaints except for slight tenderness 
of the liver which persisted until July.  Serum bilirubin 
gradually dropped to normal.  On hospital discharge, the Veteran 
was completely asymptomatic and felt fine.  

The Veteran was transferred to a convalescent center where he 
underwent physical reconditioning for 27 days from August 20, 
1952 to September 16, 1952.  In January 1953, the Veteran 
complained of nausea.  He could not tolerate regular meals and 
had a bitter taste and heart burn.  There were slighty yellow 
tinged sclerae and the gall bladder region was tender.  There was 
no hepatic enlargement and urinalysis was negative.  There was no 
diagnosis.  There were no further reports of hepatitis symptoms 
in service.  There were no reports of cardiovascular 
abnormalities in service.  On separation examination, in April 
1953, a physician reported the Veterans heart, vascular system, 
abdomen, and viscera were normal.  Blood pressure was within 
normal limits.  It was noted that the Veteran had been treated 
for infectious hepatitis.  No current symptoms were reported.  

A June 1953 VA clinical note shows the Veteran had been bothered 
by an almost constant upper abdominal and lower chest pain.  It 
was not related to food, exertion, excitement or position.  He 
frequently became nauseated, felt like vomiting and had loose 
bowel movements.  He also complained of postural dizziness, 
weakness in his legs, an occasional mild headache, and an 
inability to work more than a few hours before feeling sick.  On 
physical examination he was in no distress.  Skin, lymphnodes, 
head, neck, lungs and heart were negative.  There was moderate 
tenderness over the right lower quadrant of the abdomen.  There 
was no upper abdominal tenderness or mass felt.  The prostate was 
slightly boggy and tender.   The impression was an anxiety 
reaction with somatization features and chronic prostatitis.  

The Veteran had a VA examination in September 1953.  He reported 
that he became sick to his stomach everytime he ate and had a 
dull ache on his right side.  Examination showed his skin, eyes, 
and cardiovascular system to be normal.  Blood pressure was 
within normal limits.  On examination of his gastrointestinal 
system, there was no distension, rigidity, or area of tenderness.  
The liver and spleen were not palpable.  The possibility of liver 
problems was considered.  Liver funtion tests were done, with 
normal results.  

The Veteran was next examined by VA in May 1959.  He reported 
that he was on a bland diet with three meals a day and no 
supplementary feedings.  He stated that coffee and fried food 
gave him nausea and heartburn.  He denied vomiting or recurrent 
jaudice.  Bowels were regular with diarrhea on increased 
emotional tension.  He was employed as a farm hand and, in the 
past year, had lost about 50 percent of his time from work due to 
gastrointestinal symptoms.  Examination showed the abdomen to be 
soft and flat.  There were no scars, masses, tenderness, rigidity 
or distention.  Kidneys, liver and spleen were not palpated.  
Bowel sounds were active and percussion was slightly tympanic.  
The diagnosis was hepatitis from history, residuals not found.  

The record contains private medical notes from May 1947 to March 
1970.  There were complaints of chest pain in September 1967.  In 
March 1970, chest pain on coughing was reported and rales were 
heard in the right lower lung base.  The notes do not identify 
any hepatitis or heart symptoms.  

The first documented cardiovascular episode, is found in the 
report from a private hospital, over 20 years after service, in 
December 1975.  It shows that the Veteran, while performing his 
afternoon farm chores, began experiencing marked fatigue and 
aching discomfort in his chest along with other symptoms.  He had 
no previous heart disease to his knowledge.  His medical history 
included diabetes mellitus, hypercholesteremia, and, while in 
service, hepatitis.  He was examined and tests were done.  
Cardiac enzymes were normal.  The electrocardiogram showed an 
elevation which was interpreted as being a normal variant or 
representative of a current injury.  He was initially treated in 
the special care unit and transferred from there when there was 
no evidence of an acute myocardial infarction.  The diagnosis was 
arteriosclerotic heart disease as manifested by angina pectoris.  

In July 1979, the Veteran saw a private physician for right 
shoulder complaints.  He gave a history of hepatitis in service 
and of a myocardial infarction several years earlier.  Otherwise, 
he had no cardiac symptoms or complaints and an electrocardiogram 
was normal.  

When the Veteran saw Dr. D. E. R., for chest pain in December 
1980, he gave a history of having had a myocardial infarction in 
1975.  The findings at that time were essentially normal.  The 
chest X-ray was normal.  Cardiac enzymes were normal.  An 
electrocardiogram was unremarkable.  The primary diagnosis was 
chest wall pain.  The doctor accepted the history provided by the 
Veteran and entered a secondary diagnosis of status post 
myocardial infarction.  Nowhere in the file is there any 
generally accepted evidence, such as cardiac enzymes, 
electrocardiogram, or direct observation of acute symptoms by a 
doctor, that the Veteran has ever had a myocardial infarction.  

The record contains extensive recent VA and private medical 
records dealing with other health problems.  They also document a 
current cardiovascular disease.  They do not document any current 
manifestations of hepatitis.  Only Dr. D. E. R's opinions link 
the current cardiovascular disorder to the service-connected 
hepatitis.  

In July 2003, Dr. D. E. R. wrote that the Veteran was in a 
hospital for nine months recumbent on his back, losing weight, 
unable to eat or walk.  This statement conflicts with the records 
made at the time of the illness.  As discussed above, the Veteran 
was ambulatory by at least the 64th day of his hospitalization.  
He was fed with a special hepatitis diet to insure that there 
were no complications, he was not unable to eat.  The doctor went 
on to write that at the time of discharge from the hospital, a 
medical officer informed the Veteran that he had developed severe 
liver disease, malnutrition, and heart disease while in the 
hospital.  That is contrary to the actual records, which reflect 
a full recovery.  Dr. D. E. R. acknowledged that he had not 
reviewed the records.  The doctor went on to write that he 
expected the Veteran developed cardiomyopathy, with a heart 
murmur of the mitral and aortic valves.  He also developed a 
conduction defect with palpitations, premature ventricular 
contractions and some possible heart block.  At this point it 
must be remembered that the Veteran had a detailed work-up for 
possible heart problems at a private hospital in 1975, and while 
there was a diagnosis of angina pectoris consistent with 
arteriosclerotic heart disease (later confirmed on angiography) 
the physicians did not report any of the problems the doctor is 
speculating about in this letter.  Dr. D. E. R. stated that he 
concurred with the medical doctor of 1953 who told the Veteran he 
had heart disease and liver disease combined.  

The records, however, are to the contrary and the assertion that 
a physician told the Veteran he had heart and liver disease is 
not credible.  The doctor wrote on that he strongly agreed that 
malnutrition and 9 weeks bed rest caused an enlarged, boggy, 
malnourished heart and a conduction disturbance of the heart.  
This statement is not credible because the service treatment 
records show the Veteran was carefully monitored and there was no 
finding of malnutrition.  Moreover, the service treatment records 
show the Veteran received a special hepatitis diet to avoid such 
complications.  Lastly, he was repeatedly examined during his 
hospitalization, afterward during service, and over the years 
since service; but there was no evidence of cardiovascular 
disease until over 20 years later.  To accept the doctor's 
opinion that the hepatitis in service caused an enlarged, boggy, 
malnourished heart, and a conduction disturbance of the heart, 
the Board would have to find that the contemporaneous records 
were not credible.  There is no reason to doubt the consistent 
normal findings for many years.  Thus, because there is no 
credible evidence that the Veteran ever had malnutrition or that 
he had cardiovascular disease during and after his 
hospitalization, we find that the speculation based on those two 
non-facts is not credible.  The doctor also asserted that he 
strongly suspected the virus the Veteran had at the time could 
have invaded the heart and conduction system.  He offered no 
explanation for this virus invasion theory.  Significantly, he 
did not identify any signs or symptoms of such invasion.  Since 
there are no other diagnoses of hepatitis virus of the heart, 
this formulation also lacks credibility.  

The Board notes that the Veteran went to a convalescent center 
for reconditioning in August 1952 and stayed for almost a month 
before being returned to duty.  This is evidence that he did not 
need hospital treatment but was not yet ready to return to duty 
in August 1952.  Convalescence and a need for reconditioning is 
not evidence of malnutrition or heart disease.  In fact, it 
indicates that there were no chronic residuals and the Veteran 
could be brought back to physical health such that he could 
perform his full military duties.  

Overall, the doctor's statement of July 2003 is based on 
assumptions and statements that are contrary to facts as 
established by the record.  Because the structure of the opinion 
is built upon a foundation that is not credible, the opinion 
itself is of little credibility.  

In October 2003, Dr. D. E. R. essentially repeated his previous 
statement.  He again based his opinion on the assertion that upon 
discharge from the hospital, during service, a doctor told the 
Veteran he had liver disease, malnutrition and heart disease.  
Since this statement is contrary to what the doctors actually 
wrote in the service treatment records, it is not credible.  It 
was the doctor's opinion that the Veteran had cardiac 
irregularity and nutritionally deficient cardiomyopathy, which he 
referred to as a nutritional deficiency immune imbalance.  Since 
that opinion is based on a history that is not credible, the 
opinion is not credible.  The doctor went on to associate a 
cascade of cardiovascular problems with the Veteran's alleged 
nutritional deficiency immune imbalance.  Because the claim of a 
nutritional deficiency immune imbalance is not credible, the 
connection of various cardiovascular problems is of limited 
credibility.  

The doctor conceded that the Veteran did not have a serious heart 
condition at discharge from service, but he felt it was as likely 
as not that the overall illness laid the ground work for a 
subsequent weakened heart, atheromatous deposits in the vessels, 
and valvular malfunction.  Now this part of the opinion is not as 
clearly contradictory of the facts as other parts.  It comes down 
to a simple assertion that hepatitis can contribute to cause 
heart disease years later.  The doctor offers only his training 
and experience for this conclusion without explanation.  Since, 
other opinions with better explanations (discussed below) are to 
the contrary, we find that the doctor's connection of the 
hepatitis in service to heart disease years later is not 
credible.    

Next we turn to Dr. D. E. R.'s letter of February 2004.  As 
previously noted, therein he acknowledged that his opinions were 
based on a history provided by the Veteran rather than a review 
of the records.  The doctor noted that the Veteran was admitted 
to the hospital by stretcher, he could not walk, and he had been 
fed APC tabs at the infirmary.  There is no dispute that the 
Veteran had hepatitis and was necessarily put on bed rest.  The 
use of a stretcher was consistent with that.  APC tablets are a 
compound of Aspirin, Phenacetin, and Caffeine.  They are commonly 
used and do not indicate serious illness.  It was asserted that 
he laid in his tent for weeks prior to his hospital admission.  
That is not consistent with the contemporaneous evidence.  
Specifically, as detailed above, while the first symptoms had 
their onset about two weeks earlier, there is no indication that 
the Veteran was not fit for duty.  It was only 4 days before 
admission that he developed abdominal pain and 2 days before 
admission that he developed a fever.  Thus, the conclusion that 
hepatitis and malnutrition had a good grip on his energy is not 
credible because it is not based on facts.  

It was further asserted that the Veteran was not started on a 
diet orally but was given intravenous fluids for 6 to 9 weeks, 
because of nausea, vomiting and weakness.  Here, in essence, the 
doctor asserts that the service treatment records are not 
credible.  As noted, the service treatment records several times 
reflect that the Veteran was fed a special hepatitis diet and do 
not show the use of intravenous feeding.  The doctor went on to 
reassert that the intravenous feeding was inadequate and resulted 
in malnutrition, which in turn caused damage to the coronary 
vessels, a floppy heart, and heart conduction disorder.  Again, 
because the underlying assumption of malnutrition is not 
credible, the conclusions built on that assumption are not 
credible.  The doctor concluded that it was as likely as not that 
early pathological muscle, arterial vessel lining and nerve 
degeneration was present in clinically subtle beginnings that 
resulted in further obstructive coronary disease and neuropathy 
in 1975.  He stated that high blood pressure and inherited 
cholesterol will damage an already inflamed intimal lining, 
weakened nerve, and muscle.  There is no dispute that high blood 
pressure causes damage.  If the doctor implies that blood 
pressure related damage is evidence of pre-existing damage such 
an assertion is not sufficiently explained to be credible.  

In November 2003, the Veteran was examined by a VA physician.  
The examiner reviewed the file and explained that the condition 
that was treated in service and diagnosed as infectious hepatitis 
would be called hepatitis A under the current nomenclature.  That 
is a food borne illness.  The diagnoses were coronary artery 
disease, status post-stenting in January 2003; and, remote 
history of infectious hepatitis treated while on active duty in 
Germany from May through September 1952.  The VA examiner 
addressed Dr. D. E. R.'s opinions and commented that he could 
find nothing in the Veteran's claims file or current medical 
literature to corroborate Dr. D. E. R's argument that the 
Veteran's hepatitis and treatment thereof played a role in his 
current cardiac condition.  It was specifically noted by the VA 
physician that there is nothing in the file that indicated 
malnutrition.  In fact, in the discharge summary from the 
military hospital, a physician specifically stated that the 
veteran was treated with a high calorie and high vitamin diet.  
It was noted that the Veteran was still living on his family farm 
and continued to milk a few cows daily.  His MET (metabolic 
equivalent, see 38 C.F.R. § 4.104, Note (2) (2010)) was at least 
6 and more likely 7.  

To assist in complying with the order of the Court and the JMPR, 
the Board obtained a medical opinion in May 2009.  The physician 
reviewed the entire claims folder, including the service 
treatment records, post service treatment records, and all 
opinions from Dr. D. E. R.  The physician reviewed the symptoms 
presented in service and noted that the Veteran was treated with 
a hepatitis diet that included multivitamins and dextrose, not 
intravenous fluids.  The Veteran recovered uneventfully and 
returned to active duty.  There was no evidence of acute 
cardiovascular disease during the illness.  Cardiopulmonary 
examination was normal and the chest X-ray showed a normal heart 
and lungs.  It was noted that the Veteran was hospitalized for 
chest pains in December 1973.  The electrocardiogram was stated 
to be normal.  It was in the claims file and interpreted as 
showing a normal sinus rhythm, normal tracing with ST change in 
the V5 and V6 leads showing early repolarization, a normal 
variant.  The physician concluded there was no evidence of 
interval cardiovascular disease.  It was noted that the physician 
who assessed the Veteran at that time suspected the chest pain 
was non-cardiac.  It was noted that there was a history of 
myocardial infarction in 1976 that was not well documented.  
However, there was no electrocardiogram or echocardiographic 
evidence of damage on follow-up.  An electrocardiogram in 1997 
was consistent with a diagnosis of hypertension.  An 
echocardiogram in March 2000 showed moderate aortic valve 
stenosis and otherwise normal function.  It was noted that risk 
factors for atherosclerotic disease of hypertension and 
hypercholesterolemia were present throughout the history in the 
claims file.  The physician concluded that there was no evidence, 
either acutely at the time of the illness or at prolonged follow-
up approximately 48 years later of a "floppy heart" as stated 
by Dr. D. E. R.  In fact, there was no evidence to support the 
presence of significant malnutrition during the hospitalization 
to treat hepatitis in 1952.  Any coronary artery disease was more 
likely than not secondary to risk factors of hypertension and 
hypercholesterolemia.  There was no connection between the 
history of hepatitis and aortic valve stenosis.  It was less 
likely than not that the occurrence of hepatitis contributed to 
cardiovascular disease or aggravated the Veteran's current heart 
disease.   

The Veteran's attorney has submitted several articles from the 
internet.  In August 2009, she submitted articles entitled 
"Hepatitis C Bad for Heart," and "Hepatitis C increases risk 
of cardiovascular disease."  In March 2010, she submitted 
"Links Between Infectious Disease and Cardiovascular Disease; 
Virus-related CVD'" and Exploring the Links Between Infectious 
Disease and Cardiovascular Disease."  

Conclusion

The November 2003 VA examination presented a competent medical 
opinion to the effect that the Veteran had Hepatitis A, also 
known as infectious hepatitis, during his active service.  There 
is no competent evidence that the Veteran has or ever had 
Hepatitis C.  There is no competent medical opinion or other 
competent medical evidence linking disease A to disease C.  
Therefore, the articles linking Hepatitis C to cardiovascular 
disease are not relevant to this case.  

As pointed out by the AOJ in the August 2010 supplemental 
statement of the case, the treatises indicating a possible link 
between Hepatitis A and cardiovascular disease are simply too 
general and inconclusive to make a link between the Veteran's 
heart disease and the service-connected infectious hepatitis.  
That is, the Veteran's attorney wants us to conclude that 
Hepatitis A causes or contributes to cause cardiovascular 
disease, but we cannot render our own medical opinion, especially 
when the medical professionals who did the underlying research 
did not reach that conclusion.  There is simply nothing in these 
articles that indicates that Hepatitis A would cause heart 
disease years later.  

Considering primary or direct service connection, there is no 
credible evidence of any disease or injury to the heart in 
service.  Dr. D. E. R. speculated that there was malnutrition in 
service which caused heart damage.  This speculation was based on 
the Veteran's recollection of events over 50 years ago.  More 
importantly, it is contrary to what was actually recorded in the 
service treatment records by the several doctors and other 
medical professionals who treated the Veteran.  That is, if we 
find Dr. D. E. R.'s formulation to be credible, we must conclude 
that the service treatment records are not credible but failed to 
report and treat major symptoms, such as malnutrition.  Because 
the service treatment records were recorded by medical 
professionals in the course of their duties, and because they 
appear to be complete and consistent, we find the service 
treatment records are credible.  Because Dr. D. E. R's allegation 
of facts is based on the Veteran's recollection of events many 
years ago and is contrary to the service treatment records, we 
find it is of little credibility.  

Other than Dr. D. E. R.'s opinion, there is no competent evidence 
of heart disease during the Veteran's active service.  Heart 
findings during and after the hospitalization were normal and it 
was many years later that competent medical professionals found 
any evidence of heart disease.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Also, two VA physicians have reviewed the record and 
concluded that there was no heart damage in service.  The service 
treatment records, passage of time without evidence of heart 
disease, and two medical opinions outweigh the opinion of 
Dr. D. E. R. by a substantial margin.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Considering presumptive service connection, there is no competent 
evidence that cardiovascular disease was manifest to any degree 
during the first year after the Veteran completed his active 
service.  In fact, there is a VA clinical record and he had a VA 
examination within the year.  Despite chest complaints, no 
cardiovascular disease was found.  Here, again, the medical 
reports provide a preponderance of evidence establishing that 
there is no basis to presume that cardiovascular disease began in 
service.  

As to secondary service connection, as discussed above the 
treatises are not sufficient to connect the service-connected 
infectious hepatitis (Hepatitis A) to the Veteran's current heart 
disorders.  For example, the article entitled "Links Between 
Infectious Diseases and Cardiovascular Disease: Virus-related 
CVD" refers to a study of 391 patients referred for chest pain 
or other evidence of myocardial ischemia.  The researcher found 
that 52 percent of the patients had antibodies for hepatitis A 
virus.  The actual prevalence of coronary artery disease was 74 
percent in the patients who were HAV seropositive and 52 percent 
in patients who were HAV seronegative.  However, there is no 
evidence that the study had controls for age.  That is, the older 
patients who were more likely to have cardiovascular disease 
lived longer and were more likely to have viral exposure.  At any 
rate, the researchers felt the study established an association 
but did not establish causality.  While these articles indicate 
that interesting research is going on, they do not clearly 
conclude as a general principle that Hepatitis A will cause or 
contribute to cause cardiovascular disease years later.  Nor do 
the articles have sufficient specificity for us to conclude that 
the service-connected infectious hepatitis would cause the 
Veteran's heart disease.  

Dr. D. E. R. has linked the service-connected infectious 
hepatitis to the Veteran's current cardiovascular disease.  
However, his explanation is based on assumptions of malnutrition 
and heart damage that are contrary to the record.  Again, we find 
the opinion of the Veteran's private physician is of little 
credibility and is outweighed by the credible medical records and 
credible opinions of two VA physicians.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002) (it 
is not error for the Board value one medical opinion over 
another, as long as a rationale basis for doing so is given).  As 
the preponderance of the evidence is against service connection 
for cardiovascular disease as secondary to the service-connected 
infectious hepatitis, the benefit of the doubt doctrine is not 
applicable and the appeal for service 


connection on a secondary basis must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  


ORDER

Service-connection for a chronic heart disorder, to include as 
secondary to service-connected infectious hepatitis, is denied.   



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


